 AMERICAN FEED COMPANY481,and desist order extend to a prohibition against interference in any manner withrights guaranteed under the Act. I shall recommend that the July 1960 election beset aside and another be conducted at such time as may appropriately be done.CONCLUSIONS OF LAW1.Respondent Employer is engaged in commerce within Section 2(6) and (7) of;the Act,and assertion of the Boards' jurisdiction is warranted.2.By interrogating employees concerning union membership and activities, bythreats of adverse consequences in the event the Union secured representation rights,and by the promise of benefits for employeesif theyrejected the Union,Respondent,has engaged in interference,restraint,and coercion of employees'rights under the-Act inviolation of Section 8(a) (1) ofthe Act.3.Theaforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.4.Respondent did not engage in an unfairlaborpracticewithin the scope of-Section 8(a)(3) by its action in discharging Ezekiel Thibeaux nor did it engage in.conduct in violation of Section 8(a)(1) ofthe Actby its wage increase in September-1960,nor by any threat to refuse to sign a contract with the Union.5.Respondent has engaged in conduct interferingwithemployees'right to a free.election,thus affecting the resultsof the July 15,1960, election.[Recommendations omitted from publication.]Mary Feifer,d/b/a American Feed CompanyandArthur Faison,,Miguel Berrios,Benito Aponte,Silverio Ramos,Manuel Lopez,Ortiz, Isaac Lopez,and Herberto RiveraandMerchandisingand Distribution Employees Union Local 210, International-Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America,Ind., Party to the ContractMerchandising and Distribution Employees Union Local 210;International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,Ind.andBenito Aponte,Arthur Faison,Miguel`Berrios,Silverio Ramos, Manuel Lopez,Ortiz, Isaac Lopez, and Herberto RiveraandMary Feifer,d/b/a American Feed Company,Party to the Contract.CasesNos. 2-CA-7594, 2-CA-7594-2, 2-CA-7594-3, 2-CA-7654-1, 2-CA--7654-2, 2-CA-7654-3, 2-CA-7654-4, 2-CB-3013, 2-CB-3017-1,,2-CB-3017-2, 2-CB-3020-1, 2-CB-3020-2, 2-CB-3020-3, and'2-CB-3020-4.November 20, 1961DECISION AND ORDEROn May 16, 1961, Trial Examiner Arthur E. Reyman issued his..Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices alleged,in the consolidated complaint and recommending that the complaintbe dismissed in its entirety, as set forth in the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptions to.,the Intermediate Report and a supporting brief.134 NLRB No. 49.630849-62-vol 134-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts findings and the recommendations of theTrial Examiner for the followingreasons :For some years prior to the events complained of herein, Local 210,of the Teamsters and its predecessor union had been the bargainingrepresentative of the Respondent Employer's employees in a unitwhich at all times material hereto remained substantially the same.On February 3, 1959, when the Employer and Local 210 entered intoa collective-bargaining contract, Local 210 represented a majority ofthe employees in the unit.On May 20, 1960, the Employer and Local210 entered into a "memorandum of agreement," effective untilJune 8, 1962, setting forth new conditions of employment, and includ-ing union-security provisions.This contract settled all the terms andcondition's of the collective bargain and left only the ministerial actof its formalization.There is no evidence that at the time the partiesentered into this memorandum. of agreement the Union had lost itsmajority.Thus, since the agreement of May 20, with the majorityrepresentative,' had stabilized the bargaining relationship betweenthe parties, the validity of the contractual arrangement is not im-paired even though there was an apparent loss of majority betweenthe date of such memorandum and the formalizing thereof into theJune 3 agreement.2 Consequently, as the discharges here complainedoofwere made pursuant to the terms of the contract's lawful union-,security provisions,3 they were not unlawful.Accordingly, we findin agreement with the Trial Examiner that the Respondents did notviolate the Act as alleged.[The Board dismissed the consolidated complaint against the Re-spondents, Mary Feifer, d/b/a American Feed Company, New York,New York, and Merchandising and Distribution Employees UnionLocal 210, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind.]Shamrock Dairy Inc,et at,119 NLRB 998SeeStandard Oil Company,119 NLRB 598,599-600, and cases cited in footnote 2.The memorandum agreement as made formal contained a clause unlawful under Sec-tion 8(e)of the Act.Mary Feifer,d/b/a American Feed Company,133 NLRB 214.However,the fact that the Respondents violated Section 8(e) by executing such a clauseand that the contract involved here contained such clause does not render the remainderof the contract including the union-security provisions unlawful or unenforcible.SeeSection 8(e) of the Act. AMERICANFEEDCOMPANY483INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis isa proceedingunder Section 10(b) of the National Labor Relations Act,as amended(61 Stat. 136; 73 Stat. 519), herein called the Act.Upon charges filed by Arthur Faison, Miguel Berrios,BenitoAponte, SilverioRamos,Manuel Lopez Ortiz, Isaac Lopez, and Herberto Rivera,' the GeneralCounsel of the National Labor Relations Board, on behalf of the Board, by theRegional Director for the Second Region, on November 28, 1960, issued a complaintand notice of hearingagainstMary Feifer, d/b/a American Feed Company, andMerchandising and Distribution Employees Union Local 210, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Ind. Thecomplaint,inter alia,allegesthe commission of unfair labor practices by the Re-spondent Employer, American Feed Company, of Section 8(a)(2) and (3) of theAct; and violation of Section 8(b) (1) (A) and (2) by Local 210.Answers werefiled to the complaint on behalf of the. Respondent Employer and the RespondentUnion, each effectively denying theallegationsof violations of the Act attributedto the Respondents by the complaint.At the time of the issuance of the notice ofhearing and complaint, the Regional Director issued an order consolidating thecases.Upon the issues framed by the complaint and the answers thereto, the con-solidated cases came on to be heard before the duly designated Trial Examiner atNew York, New York, on December 19, 1960. The hearing was closed on Janu-ary 11, 1961.At the hearing, the General Counsel, the Respondent Union, and the RespondentCompany each was represented by counsel and the interests of Local 22 of theAmerican Federation of Grain Millers were represented by an official representativeof that organization.Full opportunity was afforded each party to be heard, toexamine and cross-examine witnesses, and to introduce evidence pertinent to theissues.Each party was given opportunity to make oral argument on the record, tofile proposed findings of fact and conclusions, or both, and to file briefs.Counselfor the General Counsel argued orally to the record at the conclusion of the hearing;briefs filed on behalf of the General Counsel and the Respondent Union had beenreceived and carefully considered.Upon the entire record in the case, from my observation of the witnesses, and uponfull consideration,I makethe following:FINDINGS OF FACT1.THE BUSINESS OF AMERICAN FEEDCOMPANYAt all times material herein, the Respondent Employer, American Feed Company,has maintained its principal office, plant, and place of business at West 177 Streetand the Harlem River, in the Borough of the Bronx, city and State of New York,where it is, and has been at all times material herein, continuously engaged in theprocessing, sale, and distribution of bakery salvage for use in animal feed andrelated products.During the year immediately preceding the issuance of the com-plaint herein, which period is representative of its annual operations generally,American Feed Company, in the course and conduct of its business operations,processed, sold, and distributed at its Bronx plant, products valued in excess of$50,000, of which products valued in excess of $50,000 were shipped by it in inter-state commerce directly to States of the United States other than the State of NewYork wherein it is located.Respondent Employer is, and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.1 Charges related tocases areas follows: Faison, charge and amended charge in CaseNo. 2-CA-7594 on October 3 and 26 and charge In Case No 2-CB-3017 on October 26,1960 ; Berrios, charge and amended charge in Case No 2-CA-7594-2 on October 3 and 26,1960; Aponte, charges on October 19, 1960, in Cases Nos. 2-CA-7594-3 and 2-CB-3013;Berrios,charge In Case No 2-CB-3017-2 on October 26, 1960, Ramos, charges in CasesNos. 2-CA-7654-1 and 2-CB-3020-1 on October 31, 1960, Ortiz, charges in Cases Nos2-CA-7654-2 and 2-CB-3020-2 on October 31, 1960; Lopez, charges in Cases Nos2-CB-3020-3 and 2-CA-7654-3 on October 31, 1960; and Rivera, chargesInCasesNos. 2-CA-7654-4 and 2-CB-3020-4 on October 31, 1960. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt.THE LABOR ORGANIZATION INVOLVEDMerchandising and Distribution Employees Union Local 210, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,Inc., is, and has been at all times material herein, a labor organization within themeaning of Section 2(5) of the Act.III.THE (ALLEGED) UNFAIR LABOR PRACTICES 2The IssuesThe complaint alleges that American Feed Company, the Employer, and Local210 of the Teamsters Union, violated the Act by entering into and executing a col-lective-bargaining agreement on or about June 3, 1960, containing a union-securityprovision at a time when Local 210 did not represent "an uncoerced majority" ofthe employer's employees in an appropriate unit, and further, by Local 210's sub-sequent request for the discharge of certain employees within that unit, and thesubsequent discharge of seven of them.Dues deductions at certain times also arealleged in the complaint to have constituted and to constitute an unfair labor prac-tice by each of these Respondents.Local 210 and the Company assert that the actual collective-bargaining agreement(or contract) was entered into on May 20, 1960, at a time when Local 210 did infact represent a majority; and that thg June 3 document was a formality, a routine,ministerial, or administrative matter, having no significance insofar as it affectedthe contract or its terms or its making.Iwill find, on the facts stated below, that the agreement made February 3, 1959,to remain in full force and effect from that date to June 8, 1960, was modified,effectively, by the memorandum of agreement dated May 20, 1960, the-provisionsof which were incorporated into the agreement made June 3, 1960, to be in fullforce and effect to June 8, 1962.The 1959-60 Agreement, and the Circumstances Affecting the Subsequent AgreementLocal 8, Industrial Products and Novelty Workers, AFL, was certified as theexclusive bargaining representative for a unit of employees of American FeedCompany in the year 1953 (Case No. 2-RC-5681). The bargaining unit then con-sisted of all employees of the Employer at its Bronx plant, excluding all office em-ployees, executives, guards, watchmen, and supervisors as defined in the Act.Thesame unit existed during the times material hereto.On December 8, 1958, Local 8, the American Federation of Labor union, previ-ously certified as bargaining representative, was absorbed by Local 210 of theTeamsters, the Respondent Union herein.After that date, Local 210 was recog-nized by the Company and the employees within the unit as the exclusive bargainingrepresentative of these employees.On February 3, 1959, Local 210 and theEmployer entered into a collective-bargaining agreement which by its terms wasto expire on June 8, 1960. There is no question (it is conceded by each party hereto)that at the time of the entering into of this 1959-60 contract, the Union did repre-senta majority of the employees within the unit.The 1959-60 agreement contained a provision, its article 16, as follows:It shall not be a violation of this contract and it shall not be cause for dis-charge for discipline, if any employee or employees refuse to go through apicket line of a Union, or refuse to handle "unfair goods."The term "unfairgoods" includes but is not limited to any goods of any employer where thereisa controversy or dispute between such employer or its employees on theone hand, and any Union on the other. The Union and its members, indi-vidually and collectively, reserve the right to refuse to handle or work on goodsfrom or to any firm which is engaged or involved in any controversy with thisor any other Union.There is hereby excluded from the required job dutiesor work of employees any work whatsoever or job duties on "unfair goods"2 The current agreement between the Company and Local 210, executed June 3, 1960,due to expire on June 8, 1962, was mentioned by the Board in Case No. 2-RC-10857(129 NLRB 321, October 10, 1960) and held not a bar to an election because the "hotcargo" clause In the current agreement "is violative of Section 8(e), [therefore] we findthat the contract does not bar an election"The General Counsel in the instant caseasserts that he "is convinced that what happened'in this case Is that an election wasordered and there has been an attempt to get rid of the employees before the electiontakes place." AMERICANFEEDCOMPANY485and any such work or job duties shall be excluded from the course ofemployment.The Employer will not request any of its employees to handle or performany other services whatsoever on goods, products, or materials, coming fromthe premises of any Employer where there is a controversy with any Union.The Employer further agrees not to request any of its employees to cross a picketline or to perform any work which will aid, cooperate with, or assist any firmwhose employees are on strike.By amendment to the Act, approved September 14, 1959, effective 60 days there-after (November 13) the above-quoted clause was made an ineffective clause whereit or any other similar "hot cargo" provision appeared in any labor agreement be-tween an employer and a bargaining representative of employees.Under date of October 20, 1959, Frank Gold, director of the industrial divisionof Local 210, addressed the following letter to American Feed Company: 3GENTLEMEN: The Labor Management Reporting and Disclosure Act of1959 has added some new provisions to the law which may or may not affectArticle 16 of our present agreement with you dated February 3, 1959.I am sure that neither of us wishes to have any provision in our contractwhich may be in conflict with this or any other law.Accordingly, we requestthat effective this date and continuing for the rest and remainder of the termof the aforesaid contract between us, Article 16 thereof shall be unenforceableand void with the same force and effect as if we had physically deleted saidArticle 16, and it had never appeared in said contract.If you so agree with us, please indicate by signing at the bottom of thisletter.This letter, prepared on the advice of the attorney for Local 210, was receivedby the Company and endorsed and signed "agreed to- and accepted this 23 day ofOctober, 1959, American Feed Co. (Employer) by Herbert Miskind."Under date of March 10, 1960, Director Gold, in compliance with the require-ments of Section 8(d) of the Act, addressed the following letter to American Feed,Company:GENTLEMEN: The collective bargaining agreement presently in existence be-tween us, expires June 8, 1960.The Union is desirous of meeting with you at your earliest possible con-venience for the purpose of negotiating a new agreement.Kindly inform uswhen and where you will be prepared to meet for this purpose.About May 18, Angelo Martin and Manuel Severino, business agents of Local210,4 met with a committee of employees to discuss with them the union demands-or proposals for a new contract with the Company. It was agreed to present theseproposals to management, and on that day Martin and Severino with a committeeof four employees including Faison, Miguel Berrios, and Pedro Matos talked toGeneral Manager Miskind in the latter's office.They presented requests including aan increase in the minimums of the hiring rates of the plant.Miskind at that meet-ing proposed a 10-cent an hour increase and an improved vacation plan.At this meeting Martin pointed out to Miskind that since the letter of October 20,1959, to the Company from Gold, and its approval by Miskind, article 16 of thecontract had remained in effect a blank.He therefore proposed a new clause forthe new contract, prepared by counsel for Local 210, which read as follows:Anything herein contained to the contrary notwithstanding, it shall not be aviolation of this agreement and it shall not be cause for discharge or discipline,if any employee or employees refuse to go through a picket line of any Union.There is hereby excluded from the job duties, course of employment or workof employees covered by this agreement, any work whatsoever in connectionwith the handling or performing any service whatsoever on goods, products ormaterials coming from or going to the premises of an Employer where therein any controversy with a Union.Miskind did not object to the new proposed clause.On May 20, at approximately 2:30 in the afternoon, Martin Severino and thecommittee, including Pedro Matos, Arthur Faison, and Miguel Berrios, met withSimilar letters were sent to other employers with whom Local 210 held contracts.Severino is the business agent who generally represented the employees in discussionswith them in management.Martin was called into the meetings about to be mentionedbecause ofhis ability to speak andunderstandthe Spanishlanguage. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiskind in the latter's office and continued negotiations regarding the terms of anew contract.The same subjects were discussed as at the prior meeting. At theend of the meeting the business representatives and the committee left Miskind'soffice and went to the upstairs lockerroom where a meeting was conducted andwhere Martin reported to all employees present that management had agreed to a20-cent a hour increase for the day-shift employees and a differential-giving thenight-shift employees a 25-cent an hour increase,an increase in the minimum hiringrates, and the granting of a more liberal vacation'plan.Severino, no employee expressed dissatisfaction with the report except that theemployees said that "they wanted to consider it."Martin told them that it wasone of the best contracts that had been negotiated in the history of the Companyand that he thought it ridiculous and an act of bad faith "to continue in such abad vein."After some discussion, Martin and Severino returned to Miskind's officewhere the following memorandum was signed by Severino on behalf of Local 2117and Miskind for the American Feed Company:The following concludes our negotiations for a new agreement made onMay 20, 1960.1-The present contract dated February 3, 1959, and amended on October 20,1959, is renewed until June 8, 1962, with the following changes.2-The new Article16 replacesthe old Article 16, whichwas removed inOctober 1959, a copy of which is attached to this memorandum.3-Vacation clause to be changed to include the following:one year's employment-one week's vacationtwo years' employment-two weeks' vacationten years' or more employment-three weeks' vacation4-New wage schedule as follows, effective January 9, 1960.All day shiftemployees get 200 an hour. This includes the bonus and general increase intothe basic rates.All night shift employeesget a250 an hour increase.Thisincludes also the bonus and general increase, plus 50 per hour for night shiftworkers.S-The minimum hiring rate to be $1.121/2 per hour, with the 1210 perhour ($5 per week) increase, 30 days after date of hiring.Anyone hired abovethe minimum to get an increase of 50 per hour ($2 per week) or $1.25 perhour, whichever is greater, 30 days after date of hiring.6-Effective June 9, 1961, all employees receive a further increase of 71/2¢per hour ($3 per week).7-The Union and the employer agree that within a reasonable time, theywillmake up and sign a more formal contract and this memorandum of agree-ment is binding,whether or not formal contract is signed before or afterJune 9, 1960.8-In allotherrespectsthe Feb. 3, 1959,contract as changed in Oct. 1959,shall continue to June 8, 1962.56If I understand the position of counsel for the General Counsel correctly, he refusesto admit that the letter dated October 20, 1959, sent by Gold to Miskind and later en-dorsed as approved by Miskind, actually was sent or was actually endorsed at the timesor on the dates shown In the absence of any affirmative proof by the General Counsel,I see no reason to doubt the veracity of Gold or Miskind in this respect. I accept thefacts as testified to by them.Counsel for the Respondent Company at the hearing said.At this time, Mr Trial Examiner, since the General Counsel asked for a copy of thecontract, of February 1959, which was submitted by my client, the American FeedCompany, I would like the record to show that when the copy of the contract ofFebruary 3, 1959, was delivered to General Counsel, attached to the contract was aletter dated October 20, 1959, which indicates that Article 16th of the contract,dated February 1959, was respectively deleted from that agreement, and that GeneralCounsel during the course of his examination here has seen fit to take the letterdated October 20, 1959, from the exhibit which he had offered in evidence, the exhibitof the contract of February 1959Counsel for the Respondent Union makes the same point in his briefCounsel for the General Counsel contends that the letter was not properly part ofGeneral Counsel's exhibit:...because General Counsel's exhibit was offered for the purpose of showing thatthis is a document which was executed in February 1959 and obviously an Octoberthing would not be executed in February of '59To me, it makes no difference since the proof readily establishes the execution of the1959-60 contract and the subsequent sending and receiving of the letter AMERICANFEEDCOMPANY487The new agreement was signed on June 3,1960,by representatives of the Unionand the Employer.The agreement as executed contained the new article 16 as.proposed by Martin and Severino to Miskind at their meeting on or about May 18.The claim of the General Counsel that Local 210 did not represent a majorityof the employees in the bargaining unit on June 3, 1960, the date he claims to bethe effective date of the new contract, arises from the following occurrences:Robert W. Easley, a witness called by the General Counsel, testified that he was.a labor organizer or representative for District 22 of The American Federation ofGrainmillers, herein stipulated to be a labor organization within the meaning ofthe Act.Easley said that during the month of February 1960, he was approached bythe employees of American Feed Company through a representative and that laterhe met with a group of employees and, they having evinced an interest in becomingmembers of District 22, instructed them as to the necessary procedure "to disassociatethemselves from the other organization if there was a contract in existence."Uponthe advice of Easley, employee Pedro Matos, with the authorization of and upon the,instructions of other employees, on May 23 about 9:30 p.m., sent the following tele-gramto the Company and to Local 210:GENTLEMEN: We the employees of American Feed Co. W. 177 St. Harlem,RiverBronxN.Y. no longer wish to be represented by Local 210 IBT or toenter into any agreement beyond the expiration date of our present agreementJune 8, 1960. Pedro Matos representing the employees.Prior to this time neither Miskind nor any other member of management had anyknowledge that the employees were interestedin joiningDistrict 22 or in their allegeddesire to be represented by that organization.There is some dispute as to whetherthe employees advised Business Representatives Martin and Severino on May 18and 20 that they no longer desired to be represented by Local 210.The telegramof May 23, received by the Employer and Local 210 on the following morning, wasthe result of a meeting of the employees in the lockerroom between shifts on theafternoon of May 23 where, according to the testimony of Matos, Herberto Rivera,Fernando Rivera, and Rafael Berrios, the employees decided they did not wish to befurther represented by Local 210.Among the employees Matos remembered talkingto before the sending of the telegram on May 23 were Miguel Berrios, Benito Aponte,IsaacLopez, Rafael Berrios, Abraham Noel, and Herberto Rivera.Matos spoke tomost of the employees and obtained signed authorization and application cards forDistrict 22 cards from 10 of them, besides his own, on the dates shown: HerbertoRivera, Lopez, Adorno Ortiz on May 24; Miguel Berrios, Matos, Fernando Rivera,Aponte, Rafael Berrios, and Gonzalez on June 1; and Faison on June 5.Thebargaining unit in the months of May and June 1960, included 14 employees: Car-melo Adorno, Miguel Berrios, Arthur Faison, Isaac Lopez, Manuel Lopez, ManuelLopez Ortiz, Fernando Rivera,, Saturnino Rodena, Benito Aponte, Rafael Berrios,Abraham Noel, Silverio Ramos, Herberto Rivera, and Pedro Matos. (I count 13employees, although a stipulation entered into by counsel says 14.)Between the time of the receipt of the telegram on May 24 and May 30 (Decora-tionDay) Miskind called a meeting of the employees in Feifer's office.BesideGeneral Manager Miskind and Ira Feifer it appears that Gaylord Jinkens, a foreman,and Morris Moskowitz,of the management staff, were present at this meeting.Miskind testified:I told the employees that I had a contract with Local 210 that they negotiatedfor, and I wasn't going to horse around any longer, "that this nonsense is goingto stop, what is this telegram, what do you mean, what do you want?" I said,"look, this is it, you have a contract here, and if you give me any more trouble,' Iam going to take the necessary steps to conduct the business if I have to let youall go or dismiss you or fire you, or get rid of you." That's what I said.Miskind had with him at this meeting cards for the signature of each employee to^authorize the voluntary checkoff of Local 210's dues; he asked or instructed theemployees to sign them and they refused so to do.Matos, Aponte, Miguel Berrios,Herberto Rivera, Fernando Rivera, and Rafael Berrios testified as to what was said'or what occurred at this particular meeting in Feifer's office. Some of these witnessesprofessed not to understand or to be able to express themselves in English and theirtestimony was received through an interpreter; others testified both in Spanish andEnglish and one testified in English.Although I tried to exercise diligence and careto be sure that each one of these witnesses said what he meant, the result is some-what confusing. In substance, the testimony of each was this:Matos reported that Miskind said that he was required to sign the contract, thanhe was going to sign it "like or no"; "the first thatMr.Miskind said was that he- 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDwanted to sign the contract.Then he said he had money to give him and that hehad good benefits.That's what he said to everybody..He said that if we don'tsign or we don't give our consent we should go ahead and look for another job";that "all the employees including me, we said that we don't want a union, we didn'twant to bother with the union at all."Aponte said that Miskind "gave us some cardsto be signed for the new union, Local 210 . . . he was giving use the $5 raise andhe wanted us to join Local 210, but we told him we don't want it."Miguel Berriostestified thatMiskind "told me he has to sign the contract. . .He told us he hasto sign that contract with Local 210, he told us in the conversation about the benefitsthey wanted to get us." Continuing, this witness said, "Then all the workers refused.They don'twant no moreof the Local 210.Then hesent usback to'work."Healso said that the employees expressed their position that they did not wish to be-further represented by Local 210.Herberto Rivera, a comparatively articulate wit-ness, saidthatMiskind explained to the employees that he had to sign that contractin a few days, otherwise he would have to look for other workers because he couldn'thave the factory stopped from working; "he asked us if we had any complaints andwe all said that we were all in accord that we didn't want to have anything to dowith that Union."Fernando Rivera in substance, said that Miskind had declared"that if we would not sign the contract with the Union we would all be thrown outinto the street"; that Miskind said he had already signed the contract, implied thatMiskind had `asked the employees' approval of a new contract, but that the employees"didn't answer anything."About the full extent of the contribution of RafaelBerrios concerning this conversation was that "Mr. Miskind told us he had a signedcontract with the Union and if we would not accept it, he would have to dismiss us."Thus, it is a positive fact that Miskind called the meeting of the employees toexplain to them that he had entered into a contract with Local 210 and mentionedthe terms and conditions of that contract, including the union-security clause.Atthe same time he indicated to the employees that he was required to bargain col-lectively with Local 210 as their representative; that the contract had been negotiatedby the employees' own committee and approved by it and the Union.No one ofthe employees who testified had indicated to Miskind or any other member ofmanagement or to Local 210 or any of its representatives, before this time or then,that they were interested in joining District 22, the Grain Millers Union.There can be no question concerning the fact that Miskind told the employees atthismeetingin Feifer's office, just before May 30, that a contract with Local 210bad been signed by him.Nor is it contradicted that the formal agreement executedJune 3, 1960, contained the usual formal clauses which had appeared in the 1959-60collective agreement between the parties, and also included the new terms and con-ditions of the contract negotiated and agreed to on May 20.6Among the provisions,of the 1959-60 contract and the one formally executed on June 3, 1960, was theclause providing for the checkoff of union dues and remittance of dues by the Com-pany to the union .7Irwin Gray, attorney for the Company, informed the employees in the locker-room at theplanton June 4 or 5 that the new formal contract had been signed.Since Attorney Gray speaks and understands the Spanish language, he was ableto satisfactorily explain the provisions of the new agreement .86 SeeStandard Oil Co.,119 NLRB 598, 599. There as here, ". . . the bargaining rela-tionship between the parties had been substantially stabilized and beyond the purelyministerial act of signing the clean copies of the agreements nothing further remained tobe done except certification by [the national officers of the Union] and notification thereofto the employer."Here, moreover, Director Gold for the Union affirmatively asserted theright of the Union as a party, after negotiations for a new agreement had been com-pleted and ratification thereof had been accomplished as between the union and thecompany representatives, to enforce the agreement7It was stipulated at the hearing that dues were checked off for all employees and re-mitted monthly by the Company to the Union from February 1959 through May 1960.`Anticipating the recital of facts herein, it may now be noted that counsel for the Re-spondent Union stated at the hearing:...that this fellow [Miguel Berrios] together with the other fellows discharged inSeptember, never signed new check-off authorizations, their dues were not deductedand they were requested to be discharged [by the Union]-the employer dischargedthem because they were in bad standing and there is no dispute about that.This statement was accepted by counsel for the General Counsel by stipulation.8At the hearing the General Counsel offered and the Trial Examiner rejected an affidavitexecuted by Attorney Gray on October 6, 1960, at the request of the Regional Director, orhis representative,referring to a conversation with Mr. Miskind prior to June 3, wherein AMERICANFEEDCOMPANY489The DischargesOn June 20, 1960, Local 22, American Federation of Grain Millers, AFL-CIO(heretofore referred to herein as District 22, as described by Representative Easley),filed a petition under Section 9(c) of the Act and subsequently, after a hearing,the Board directed an election by secret ballot to determine whether the employeesdesired to be represented by Local 22 or by Local 210 or by neither. The Decisionand Direction of Election in that case, 129 NLRB 321, issued on October 10,1960.As noted above, the complaint in the instant consolidated cases was issuedNovember 28, 1960.Sometime in late June 1960, the employees notified Miskind that they would notaccept their paychecks if union dues were deducted.At that time Miskind refundedthe employees the amount ($3) which had been deducted from their paychecksand thereafter did not withhold union dues from the employees' pay.From aboutJune 23, when Miskind discontinued checking off the dues, the employees refusedto-pay dues to Local 210, except Matos, who continued paying after receipt of aletter from Local 210 about August 8 threatening him with discharge for refusalto pay dues.On September 14, 1960, Director Gold of Local 210 delivered the followingletter to General Manager Miskind of the Company:In accordance with Article 3 of our contract, the following employees arenot members of our Union in good standing and we request that you dischargethem, in accordance with the terms of the contract.°Miskind replied under date of September 27, 1960:DEAR SIR: In reply to your letter of September 14, 1960.Please be advised that we will proceed to act in accordance with the termsof our contract.Changes will be made in personnel so as not to hinderproduction.We request that you bear with us in this matter.A notice of dismissal was given to each discharged employee at the time of hisdischarge, the notice being in the following form:In accordance with Article 3 of the union contract, you are not a memberin good standing.'The Industrial Division of Local No.,210 requests that you be discharged'from your position, effective immediately.We regret that this action must be taken, however, we have no choice inthe matter.This notice was by Herbert Miskind for American Feed Company. Faison andMiguel Barrios received the notice on September 29, Ortiz and Lopez received thenotice on October 4, Ramos received it on October 11, Aponte received it_onOctober 18, and Herberto Rivera received it on October 20.The following question was asked and answer given at the hearing:Q. (By Mr. LOVINGER.) Mr. Miskind, we stipulated that a -letter was sentto you by the Union and you received it and you replied.Now I ask you,because of the Union's request and because of the refusal of these employeesto pay dues to Local 210, is it true that you discharged Arthur Faison, MiguelBerrios. Benito Aponte, Manuel Lopez Ortiz, Silverio Ramos, Isaac Lopez,and Herberto Riviera? Is that so?A. Yes.Under date of November 29, 1960, Director Gold for Local 210, directed thefollowing letter to American Feed Company for the attention of Mr. Herbert Mis-kind, as follows:Attorney Gray related that he was advised of the imminent expiration of the 1959-60,collective agreement and advised his client in connection therewith ; and further relatingthat the new agreement was executed in his office on June 3, 1960, present at the timebeing Director Gold and another person representing the Union, and Herbert Miskind'and Ira Feifer for the Company. At the hearing, the lawyer-client privilege was claimed,which I recognized, although impliedly the privilege had been waived by the filing of theaffidavit with the Regional Office. In my opinion either offer or rejection of the affidavitIs immaterial, since the facts set forth therein appear clearly elsewhere in the record.O The employees referred to in Gold's letter of September 14 were listed: Carmelo.Adorno,Miguel Berrios, Arthur Faison, Ishal Lopez, Manuel Lopez Ortiz, Fernando,Rivera, Saturnino Rodena, Benito Aponte, Rafael Berrios, Roberto Gonzales, Abraham Noel,Silverio Ramos. and Herberto Rivera 490 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDGentlemen: We hereby withdraw any and all objections to your employing,reemploying,and continuingto employ-Carmelo AdornoMiguel BerriosArthur FaisonIshal LopezManuel Lopez OrtizSaturneno RodenaBenito AponteRafael BerriosRoberto GonzalesAbraham ,NoelSilverioRamosHerberto RiveraFernando Riverabecause they were or aren't members in good standing in our Union.We willnot cause or attempt to cause you to condition the hire or tenure of employment,or any term or condition of employment of any employee upon membership in,affiliationwith, or dues and initiation fees payments to our Union.We willnot cause or attempt to cause you to discharge, refuse to employ, or otherwiseto discriminate against employees because they were or are not members ingood standing in our Union.Furthermore, until the National Labor Relations Board decides the casespresently pending before it, we will not enforce the collection or check-off ofdues and initiation fees and the Union shop provisions of the contract.loOn December 1, 1960, Miskind addressed the following identical letters to ArthurFaison,Miguel Berrios, Benito Aponte, Herberto Rivera, Ishal [Isaac] Lopez,Manuel Ortiz, and Silverio Ramos:We hereby offer you full and immediate reinstatement to your formerposition.Until the Labor Board decides the cases presently pending before it, wewill not enforce the collection or checkoff of the Union dues and initiation feesand the union shop provisions of the contract and we will not require as acondition of employment that you become or remain a member in LocalNo. 210, I.B.T.The "hot cargo" clause of the 1959-60 contract in no instance before October 20,1959, or at any time thereafter, was requested by the Union to be observed by theCompany.I have had no particular problems of credibility to resolve herein-more accurate-ly, the apparent credibility questions are more a matter of which witness was the morearticulate in respect to certain occurrences, particularly in connection with thewishes of the employees not to be represented further by Local 210. I have no,difficulty in finding that neither Miskind, nor Feifer, nor Martin, nor Severino hadany knowledge prior to May 20 that the employees were opposed to Local 210 inthe sensethat they no longer wanted that Union to represent them. It was not untilthe receipt of the May 23 telegram by the Company and by Local 210 that either ofthem realized or had notice that the employees did not wish to be represented byLocal 210 after the expiration of the 1959-60 contract. I have no difficulty either, infinding that Miskind was well aware of the (at least latent) opposition of the em-ployees to Local 210 at the time he executed the formal agreement on June 3.How-'ever, the first knowledge that either the Company or Local 210 had of the represen-tation claim of District 22 of the Grain Millers was notification to them of the filing,of the representation petition on June 20.The Validity and Effect of the 1960-62 AgreementThe agreement negotiated in May 1960, formalized on June 3, 1960, to run untilJune 8, 1962, has within it (article 25) a saving clause intended to make separableany invalid or illegal or void clause but to continue in full force and effect the re-maining parts, portions, or provisions of that agreement.The 1960-62 contract contains a different article 16 than that contained within theoriginal 1959-60 agreement, the article 16 of which was voided by agreement be-tween the parties in October 1959, between the approval and effective dates ofSection 8 of the Landrum-Griffin Act.I find, on the facts above stated, that the agreement made February 3, 1959, toremain in full force and effect from that date to June 8, 1960, was effectively modi-fied and changed by the memorandum of agreement dated May 20, 1960, theprovisions of which were incorporated into the formalized agreement made June 3,1960, to be in full force and effect from that date to June 8, 1962.10 'Counsel stipulated that "the cases presently pending" referred to in the above letterrefer to the cases contained in the consolidated complaint herein filed November 28. AMERICANFEEDCOMPANY-491However, the 1960-62 agreement and the new article 16 thereof, contains a pro-vision which the Board has called a "hot cargo" clause; and has held that thisj,rovision in article 16 of the renewed agreement is illegal and consequently that thecontract as written is not a bar to an election.The clause in question reads asfollows:There is hereby excluded from the job duties, course of employment or workof employees covered by this agreement any work whatsoever in connection withthe handling or performing any service whatsoever on goods, products or mate-rials coming from or going to the premises of an employer where there is anycontroversy with a Union.I consider myself bound by the decision of the Board in 129 NLRB 321 and there-fore regard article 16 of the renewed agreement as inoperative, but find all other pro-visions of the agreement in question here, including the union-security clause, to bevalid and effective. In 129 NLRB 321, the Board said that it would not recognizea saving clause of the type here involved as curing the contract-bar defect.Thebar exists, says the Board, because of the inclusion within the agreement of the "hotcargo" clause.The Board bases its decision principally onPilgrim Furniture Com-pany,-Inc.,128 NLRB 910, andThe Humko Co., Inc.,121 NLRB 1414.11Local 210 of the Teamsters and its predecessor, Local 8, Industrial, Production andNovelty Workers, has represented the employees in the bargaining unit since 1953,when Local 8 was certified by the Board. The merger of Local 8 with Local 210 isnot asserted, nor can it be found, to in any way change the bargaining relationshipbetween the representative of the employees in the unit and the employer.Accord-ing to the testimony of Representative Easley of Local 22 of the Grain Millers, he-was approached by employees as early as February 1960, concerning the possi-bility of Local 22 becoming the representative of these employees.At no time untilthe filing of the representation petition by Local 22 in June 1960, was the employerever notified or provided with knowledge of the interest of the employees in Local 22.Local 22 did nothing to assert a contract bar; the employees did nothing after theyhad helped negotiate the terms and conditions of a new agreement in May, except,they alleged, they told General Manager Miskind a day or two before May 30 thatthey no longer wished to be represented by Local 210.The Board has long heldthat in the absence of unusual or special circumstances, a Board certification of abargaining representative must be honored for a reasonable period.RayBrooks v.N.L.R.B.,348 U.S. 96, 104. See alsoThe Baker and Taylor Co.109 NLRB 245, 248.City Cab Company, Inc.,128 NLRB 493, seems to be controlling here when it isconsidered that on the effective date of the Landrum-Griffin Amendments, the 1959-60 contract did not contain a "hot cargo" clause.There the Board held, in dismissingan unfair labor practice complaint, that:Those rules provide a 60-day insulated period immediately preceding andincluding the expiration date of an existing contract during which the partiesmay negotiate and execute a new or amended agreement without the intrusionof a rival petition; And further, providing, That only a petition timely filed be-fore the insulated period, is effective to suspend operation of the insulated pe-riod..Were we to hold, as the-General Counsel contends, that the Respond-ent's dealings with District 50 at that time violated Section 8(a)(2), we wouldin effect be holding as a practical matter that a claim unsupported by a timelypetition could forestall operation of the insulated period-a result clearly atvariance with the expressed intention of the Board's contract bar rules.Webelieve it is unwarranted. .We conclude that where there exists a contract which under the Board's con-tract-bar rules has an insulated period, theMidwest Pipingdoctrine [63 NLRB,1060, 1070] is inapplicable to conduct occurring during that period unless thereis on file at the beginning of that period a petition which raises a real questionconcerning representation."Pilgrim, supra,andAmerican Feed Company,129 NLRB 321, were representationcases.InPilgrim,the employees in the appropriate unit at the time of the Board's de-,cision were covered by a contract between the employer and the Carpenters Union, enteredinto July 1959 to expire May 1, 1961The petitioner, Furniture Workers Union, filed itspetition on February 5, 1960The Board said, citingDeLuxe Metal Furniture Company,121 NLRB 995, 999, that: "Clearly, if the contract is valid for contract bar purposes, thepetition was not timely and must be dismissed " In neitherPilgrimnorAmerican FeedCompanywas an unfair labor practice question raised 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDSee alsoRobertson Brothers Department Store, Inc., 97NLRB 258, 260; compareBurke Oldsmobile Inc.,128 NLRB 79 enfd. 288 F. 2d 14 (C.A. 2).12Here,we are not told why the employees no longer wished to be represented byLocal 210, as they alleged.Could it be, that after they had negotiated provisionsfor a renewed contract favorable to themselves, they felt that they might possiblydo better with a new union? For a period of 7 or 8 years the employees within thisbargaining unit apparently were satisfied with representation as afforded by Local 210.In the absence of proof of bad faith, fraud, or doubledealing, I can find nothingwrong with the removal of article 16 of the 1959-60 contract by action initiated bythe Respondent Local 210 in October 1959.When the agreement was executed inFebruary 1959, it was proper and permissible and not illegal to enter into a collective-bargaining agreement containing such a clause.Local 1976, United Brotherhood ofCarpenters, etc. (Fuller Paint & Glass Co.) v. N.L.R.B.,357 U.S. 93. The Landrum-Griffin Act afforded a grace period between its approval and effective dates for partiesto collective agreements containing the so-called"hot cargo"clauses to review themand bring them into compliance with the law.Here, it appears that Local 210, withthe agreement of the Company, the other party to the agreement, during the grace.period, did do what the Congress hoped or intended would be done-change theprovision to conform to the new law or delete such provision.No stronger actioncould be taken by the parties than to adopt the language they did to nullify article 16;to make it "unenforceable and void with the same force and effect as if we had physi-cally deleted said Article 16 and it had never appeared in said contract."Thus, article16 of the original agreement was rendered null and void by the parties notwithstand-ing the fact, if it be a fact, as urged by counsel for the General Counsel, that theemployees in the bargaining unit were not individually notified of the change. If thisbe a proven fact (and I am not satisfied with the proof offered at the hearing), article16 was unenforceable after November 13, 1959.13 I consider the 1959-60 contract tohave been in full force and effect except for article 16 at all times until modified bythe parties on May 20, 1960. I believe and find that the 1959-60 agreement was.valid and in full force and effect through May 20, 1960.That agreement by itsterms was to expire June 8, 1960.Therefore, the 60-day period from April 9 toJune 8 must be found to be an insulated period during which Local 210 and the Com--pany were free to bargain concerning the terms and conditions of a new or renewalagreement.Deluxe Metal Furniture Company,121NLRB 995, 999-1001.Notwithstanding the infirmity of the new article 16 contained in the 1960-62agreement, I find that agreement to be effective and in full force and effect as to allother of its provisions after the execution of the memorandum of agreement on May20, 1960.-Union-Security and Deduction of Dues Provisions of the 1959-60 and1960-62Agreements and the Effect ThereofThe agreement of February 3, 1959, contained the following union-security pro-visions as article 3 thereof:a. It shall be a condition of employment that all employees of the Employercovered by this agreement, who are members of the Union in good standing onthe execution date of this agreement, shall remain members in good standing andthose who are not members on the execution date of this agreement shall, on orafter the thirtieth (30th) day following the execution date of this agreement,become and remain members in good standing in the Union. It shall also be acondition of employment that all employees covered by this agreement and hiredon or after its execution date shall, on or after the thirtieth (30th) day follow-ing the beginning of such employment, become and remain members in goodstandingof the Union.It seems to be the General Counsel's contention that Section 8(e) of the Act makesthe execution of the 1959 contract and its article 16 an unfair labor practice.This argu-ment cannot hold, because article 16 could only become an illegal clause upon the effectivedate of Section 8(e), that is, November 13, 1959, on which day article 16 had been abro-gated by theparties.13 Contrary to what the General Counsel argues, the Board did not pass upon thisquestion in 129 NLRB 321, but there considered only the new article 16 adopted by theparties on May 20, 1960.The General Counsel argues further that as far as the em-ployees were concerned, there was no change in the contract. I reject this argument,simply because it implies that "the employees' were not in any respect bound by theaction of their representative, but that their individual views were paramount to collectiveaction. _ AMERICAN FEED COMPANY493'b. The Employer shall discharge any employee covered by this agreementwithin one(1)week after receipt of written notice from the Union that saidemployee is not a member'in good standing of the Union as herein required.The document signed June 3, 1960,contained identical provisions except at the endof paragraph"b" a final sentence was added,as follows:The term "member in good standing of the Union"shall be as defined and,construed in the Labor-Management Relations Act, as amended(Taft-Hartleylaw).-'The agreement made February 3, 1959, contained a checkoff or deduction of-dues provision(article 18) :Deduction shall be made on account of membership dues and initiation fees inthe Union,from the first paycheck of the employees after receipt of the writtenauthorization and monthly thereafter from the first paycheck of the employee ineach month.The written assignment shall not be irrevocable for a period ofmore than one (1)year, or upon the termination date of the applicable col-lective agreement,whichever occurs sooner.The deduction shall be remittedto the Union not later than the tenth(10th) day of the month following the de-duction.The Employer shall furnish the Union monthly with a record of thosefor whom deductions have been made and the amounts thereof.An identical article 18 is contained in the document signed on June 3, 1960.Dues were checked off by the Company through and for the month of June 1960.On or about June 23,the employees having informed Miskind that they no longerwanted dues for Local 210 to be checked off from their pay, the dues checkoff wassuspended and Miskind refunded$3 dues to each employee who had paid such fordues for the month of June.The Respondent Union concedes that the employees since the execution of the newagreement(1960-62) have not paid their dues and contends that they were in badstanding at the time the Respondent Union,through Director Gold, demanded theirdischarge by his letter of September 14, 1960.I find that the discharges of those employees named in the complaint on the datesof their respective discharges as shown were legal and in accordance with the pro-visions of the existing contract or agreement between the parties.On the day fol-lowing the issuance of the complaint herein,Local 210,by Director Gold, notifiedthe Company of its withdrawal of any and all objections to the employing,reemploy-ing or continuing to employ certain named employees because they were or are notmembers in good standing in the Union.On December 1, 1960,the Company byGeneral Manager Miskind,in writing,offered reinstatement to the seven employeesnamed in the complaint as being discharged.CONCLUDING FINDINGS OF FACT1.At all times material herein, Local 210 was and is the collective-bargainingrepresentative of the employees of American Feed Company.2.On May 20, 1960, American Feed Company and Local 210 entered into a validwritten collective-bargaining agreement.3.That at the time of the entering into of the May 20, 1960, contract, neitherAmerican Feed Company nor Local 210 had received any notice or notification what-soever that the employees no longer desired Local 210 to represent them.Whetheror not the 1959 contract could enjoy the privilege of a 60-day insulated period be- -cause at the time of its execution in February 1959 it contained old article 16, never-theless the execution of the new contract on May 20, 1960, was legal and permissible.On May 20, 1960, Local 210 was still the bargaining representative.No other labororganization had as yet appeared on the scene and that Union's claim to recognitionwas not made until June 20. The employees did not attempt to advise their employerthat Local 210 was no longer their representative until May 24-the day of the receiptof the telegram.4.The February 1959 contract was legal, valid, and binding when made.5. In October 1959, American Feed Company and Local 210 legally removed anddeclared unenforceable and void article 16 of the said agreement.6.That after October 1959, there was no article 16 in the February 1959 contract.7.That the 60-day period immediately precedingJune 8,1960, was the insulatedperiod.8.That prior to said insulated period, neither the employees nor a rival labor or-ganization advised either American Feed Company or Local 210 that they did notwant Local 210 to continue to represent them or that a rival union made a claim torepresent the employees. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.The employees involved in the complaint were in bad standing for noncom-pliance with the lawful union-security provision of the contract.10.The so-called hot cargo clause in the May 20,1960,memorandum of agree-ment does not affect the validity of the balance of the contract.Section 8(e)merelydirects that the contract"shall beto such extentunenforceable and void."The bal-ance of the contract,including the union-security clause, is not affected.SeeN.L.R.B.v. RockawayNewsSupply Company, Inc.,345 U.S. 71, where the SupremeCourt held that the Board,in an unfair labor practice case, had no sanction in law todisregard a separability clause in a contract.InRockaway News,the Supreme Court ruled that the fact that a contract con-tained an invalid union-security clause,did not authorize the Board to disregard thecontract entirely in determining the propriety of a discharge of an employee there-under, when the agreement contained a separability clause.The employee was dis-charged for breaching the clause in the contract that employees shall not refuse tocross a picket line of another union.The Supreme Court stated(345 U.S. at 79):The total obliteration of this contract is not in obedience to any command of thestatute.It is contrary to commonlaw contract doctrine.It rests upon no de-cision of this or any other controlling judicial authority.We see no soundpublic policy servedby it.Realistically,if the formal contract be stricken, theenterprise must go on-labor continues to do its work and is worthy of somehire.The relationship must be governed by some contractual terms.There isno reason apparent why terms should be implied by some outside authority toto take the place of legal terms collectively bargained.The employment con-tract should not be taken out of the hands of the parties themselves merely be-cause they have misunderstood the legal limits of their bargain,where theexcess may be served and separately condemned as it can here.In the instant case not only does the contract contain a separability clause(article25) but Section 8(e) of the Act provides for a separability clause of its own.Thehot cargo clause does not affect the validity of the union-security clause.CONCLUSIONS OF LAW1.TheRespondentEmployer, AmericanFeed Company,is and hasbeen at alltimes material herein an employer engaged in comme:ce within the meaning ofSection 2(2), (6), and(7) of the Act.2.TheRespondentUnion,Merchandising and Distribution Employees UnionLocal210, International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica,Ind., is and has been at all times material herein a labororganization within the meaning of Section2(5) of the Act.3.The employeesnamed in the complaint and allegedto be or to have beenillegally dischargedwereproperlyand legally discharged pursuantto the lawfulunion-securityprovision containedin both the 1959-60 and 1960-62 agreements.4.TheRespondent Employer has not engaged in and is not engaging in unfairlaborpractices in violation of Section 8(a) (1), (2),and (3)of the Act,as allegedin the complaint.5.TheRespondent Union has not engaged in and is not engaging in unfair laborpractices within the meaning of Section8(b) (1) (A)and Section8(b) (2) of the Act,as alleged in the complaint.6.The consolidated complaint herein should be dismissed in its entirety.[Recommendations omitted from publication.)H. E. Fletcher Co.andUnited Stone and Allied Product Work-ers of America,AFL-CIO.Case No. 1-CA-3438.November W,1961DECISION AND ORDEROn August 15, 1961, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor134 NLRB No. 48.